Case 4:18-cv-00519-ALM Document 80 Filed 04/23/20 Page 1 of 2 PageID #: 2590




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,

                Plaintiffs,
                                                         C.A. No. 4:18-cv-00519-ALM
       v.
                                                         JURY TRIAL DEMANDED
BANK OF AMERICA CORP.,

                Defendant.


          ORDER GRANTING PLAINTIFFS WAPP TECH LIMITED
  PARTNERSHIP AND WAPP TECH CORP.’S MOTION TO COMPEL DISCOVERY

       Pending before the Court is Plaintiffs Wapp Tech Limited Partnership’s and Wapp Tech

Corp.’s Motion to Compel Discovery (Dkt. #62).

       The Court, having considered the response (Dkt. #71), reply (Dkt. #74), and sur-reply

(Dkt. 75), finds the Motion should be and is hereby GRANTED. Bank of America’s General

Objection No. 12 to Wapp’s First Set of Interrogatories is stricken. Within fourteen days,

Defendant shall produce all discovery impacted by the stricken objection, including the following:

       •    Supplementing Interrogatory Response Nos. 1-6 and 9-10 to provide any additional

            responses resulting from removal of General Objection 12;

       •    Meeting its document production obligations for the full scope of “Accused

            Instrumentality” products as that term was defined by Wapp;

       •    Updating its Mandatory Disclosures to the extent that there is additional information

            stemming from application of the full scope of the defined “Accused

            Instrumentalities;”
    Case 4:18-cv-00519-ALM Document 80 Filed 04/23/20 Page 2 of 2 PageID #: 2591




         •   Updating its Notice Pursuant to P.R. 3-1(g) and producing source code for all

.            “Accused Instrumentalities;” and

         •   Producing an appropriate witness or witnesses responsive to Wapp’s Rule 30(b)(6)

             Notice without objection to the definition of “Accused Instrumentality.”

         IT IS SO ORDERED.
         SIGNED this 23rd day of April, 2020.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                2
